Exhibit 10.53

2008 and 2009 Board of Directors Compensation

 

Compensation Component

   Amount

Board Retainer

   $ 120,000

Audit Committee Chair Retainer

   $ 65,000

Audit Committee Member Retainer

   $ 45,000

Compensation Committee Chair Retainer

   $ 45,000

Compensation Committee Member Retainer

   $ 40,000

Investment Committee Chair Retainer

   $ 45,000

Investment Committee Member Retainer

   $ 40,000

Additional Committee Chair Retainer*

   $ 15,000

Additional Committee Member Retainer*

   $ 10,000

Chairman of the Board

   $ 225,000

 

* Excludes Executive Committee.